Title: To James Madison from Samuel Nobbs, 27 November 1813
From: Nobbs, Samuel
To: Madison, James


        
          Honoured sir,
          Columbia So Ca Novr 27th 1813
        
        I should be wanting in my duty as a Citizen if I were to remain silint on a subject which so nearly concerns your honor and the dignity of the state of which I have the happiness of being a Member—you have appointed Thos H Jervey Esqr surveyor of the Port of Charleston &c. But I am confident your Excellency did not know the Man.
        If however your Excellency will but indulge me, untill I have time to write more fully on the subject, I have no dubt I shall be able to prove to your satisfaction, that he his [sic] not a man of confidence.
        I am now in my official capacity visiting most of the Lodges in this state, as well as to meet the Grand Lodge here on the 29th Instant, I therefore hope your Excellency will grant me indulgence untill the 31st of Jany. next, whin I will give a full and impartial statement of the Reveneue department of this state. I am your Excellencys Obedt servt
        
          Saml Nobbs
        
      